UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Commission file number 000-29283 UNITED BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation or organization) 100 S. High Street, Columbus Grove, Ohio (Address of principal executive offices) 34-1516518 (I.R.S. Employer Identification Number) (Zip Code) (419) 659-2141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of April 19, 2013: 3,446,746 This document contains 41 pages.The Exhibit Index is on page 35 immediately preceding the filed exhibits. 1 UNITED BANCSHARES, INC. Table of Contents Page Part I – Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 30 Item 4 – Controls and Procedures 31 Part II – Other Information Item 1 – Legal Proceedings 32 Item 1A – Risk Factors 32 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 – Defaults Upon Senior Securities 32 Item 4 – Mine Safety Disclosures 33 Item 5 – Other Information 33 Item 6 – Exhibits 33 2 PART 1 - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS United Bancshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS CASH AND CASH EQUIVALENTS Cash and due from banks $ $ Interest-bearing deposits in other banks Total cash and cash equivalents SECURITIES, available-for-sale FEDERAL HOME LOAN BANK STOCK, at cost CERTIFICATES OF DEPOSIT LOANS HELD FOR SALE LOANS Less allowance for loan losses ) ) Net loans PREMISES AND EQUIPMENT, net GOODWILL 8,554,979 8,554,979 CASH SURRENDER VALUE OF LIFE INSURANCE OTHER REAL ESTATE OWNED OTHER ASSETS, including accrued interest and intangible assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits Non-interest bearing $ $ Interest bearing Total deposits Other borrowings Junior subordinated deferrable interest debentures Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Common stock, $1.00 stated value. Authorized 10,000,000 shares; issued 3,760,557 shares Surplus Retained earnings Accumulated other comprehensive income Treasury stock 313,811 shares at March 31, 2013 and 314,252 shares at December 31, 2012, at cost ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to consolidated financial statements 3 United Bancshares, Inc. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) Three months ended March 31, INTEREST INCOME Loans, including fees $ $ Securities: Taxable Tax-exempt Other Total interest income INTEREST EXPENSE Deposits Other borrowings Total interest expense NET INTEREST INCOME Provision for loan losses - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Gain on sales of loans Gain on sales of securities Change in fair value of mortgage servicing rights Other Total non-interest income NON-INTEREST EXPENSES INCOME BEFORE INCOME TAXES Provision for income Taxes NET INCOME $ $ NET INCOME PER SHARE Basic $ $ Weighted average common shares outstanding Diluted $ $ Weighted average common shares outstanding See notes to consolidated financial statements 4 United Bancshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three months ended March 31, NET INCOME $ $ OTHER COMPREHENSIVE INCOME Unrealized gains on securities: Unrealized holding losses during period ) ) Reclassification adjustments for gains included in net income ) ) Other comprehensive loss, before income taxes ) ) Income tax benefit related to items of other comprehensive loss Other comprehensive loss ) ) COMPREHENSIVE INCOME $ $ See notes to consolidated financial statements 5 United Bancshares, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity (Unaudited) Three months ended March 31, 2013 and 2012 Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total BALANCE AT DECEMBER 31, 2012 $ ) $ Net income Change in unrealized gain on available-for-sale securities, net of income taxes ) ) Total comprehensive income Dividends declared ($0.05 per share) ) ) 441 shares issued from treasury in connection with the Corporation’s Employee Stock Purchase Plan BALANCE AT MARCH 31, 2013 $ ) $ 64,321,776 BALANCE AT DECEMBER 31, 2011 $ ) Net income Change in unrealized gain on available-for-sale securities, net of income taxes ) ) Total comprehensive income 314 shares issued from treasury in connection with the Corporation’s Employee Stock Purchase Plan BALANCE AT MARCH 31, 2012 $ ) $ See notes to consolidated financial statements 6 United Bancshares, Inc. and Subsidiaries Condensed Consolidated Statement of Cash Flows (Unaudited) Three months ended March 31, Cash flows provided by operating activities $ $ Cash flows used by investing activities: Proceeds from calls or maturities of securities Proceeds from sales of available-for-sale securities - Purchases of available-for-sale securities ) ) Net decrease in loans Purchases of certificates of deposit - ) Proceeds from sale of other real estate owned Expenditures for premises and equipment ) - Net cash used by investing activities ) ) Cash flows used by financing activities: Net change in deposits ) ) Long-term borrowings, net of repayments ) ) Proceeds from issuance of common stock Cash dividends paid ) - Net cash used by financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents: At beginning of period At end of period $ $ Cash paid for: Interest $ $ Income taxes $ $ Non-cash investing activities: Change in net unrealized gain on available-for-sale securities $ ) $ ) See notes to consolidated financial statements 7 United Bancshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) March 31, 2013 NOTE 1 – CONSOLIDATED FINANCIAL STATEMENTS The consolidated financial statements of United Bancshares, Inc. and subsidiaries (the “Corporation”) have been prepared without audit and in the opinion of management reflect all adjustments (which include normal recurring adjustments) necessary to present fairly such information for the periods and dates indicated.Since the unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q, they do not contain all information and footnotes typically included in financial statements prepared in conformity with generally accepted accounting principles.Operating results for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013.The balance sheet as of December 31, 2012 is derived from completed audited consolidated financial statements with footnotes, which are included in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2012. The consolidated financial statements include the accounts of the Corporation and its wholly-owned subsidiary, The Union Bank Company (“the Bank”).The Bank has formed a wholly-owned subsidiary, UBC Investments, Inc. (“UBC”), to hold and manage its securities portfolio.The operations of UBC are located in Wilmington, Delaware. The Bank has also formed a wholly-owned subsidiary, UBC Property, Inc., to hold and manage certain property that is acquired in lieu of foreclosure.All significant intercompany balances and transactions have been eliminated in consolidation. The accounting and reporting policies of the Corporation conform to generally accepted practices within the banking industry.The Corporation considers all of its principal activities to be banking related. Certain reclassifications of prior period amounts have been made to conform to the current presentation. NOTE 2 – NEW ACCOUNTING PRONOUNCEMENTS In December 2011, The FASB issued ASU 2011-11, Disclosures about Offsetting Assets and Liabilities, amending ASC Topic 210 requiring an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. In January 2013, the FASB issued ASU 2013-01 to amend and clarify that the scope of ASU 2011-11 applies to derivatives accounted for in accordance with ASC Topic 815, derivatives and hedging, including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and securities lending transactions that are offset in accordance with ASC 210-20-45 or ASC 815-10-45 or subject to an enforceable master netting arrangement.The amendments are effective for annual and interim periods beginning on or after January 1, 2013, and the adoption did not impact the Corporation’s financial statements. 8 United Bancshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) March 31, 2013 NOTE 3 - SECURITIES The amortized cost and fair value of available-for-sale securities as of March 31, 2013 and December31, 2012 are as follows (dollars in thousands): March 31, 2013 December 31, 2012 Amortized cost Fair value Amortized cost Fair value U.S. Government and agencies $ Obligations of states and political subdivisions Mortgage-backed Other Total $ A summary of gross unrealized gains and losses on available-for-sale securities as of March 31, 2013 and December31, 2012 follows (dollars in thousands): March 31, 2013 December 31, 2012 Gross unrealized gains Gross unrealized losses Gross unrealized gains Gross unrealized losses U.S. Government and agencies $
